131 U.S. 394 (1888)
PACIFIC EXPRESS CO.
v.
MALIN.
No. 1203.
Supreme Court of United States.
Submitted November 19, 1888.
Decided November 26, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
*395 Mr. William Hallett Phillips for the motion.
No one opposing.
PER CURIAM:
This case is dismissed for want of jurisdiction.
Dismissed.
Mr. Phillips, at a later day, moved the court for the issuance of a mandate, and, as cause therefor, he stated that no notice of the motion for the mandate had been served on the opposite party; but that no opposition had been made to the dismissal of the case, and, as the dismissal had been made for want of jurisdiction, there would seem to be no reason why the mandate should be withheld.
PER CURIAM:
Sufficient cause has been shown, and the mandate may issue at once.
Mandate issued.